Case 9:19-cv-80868-RKA Document 19 Entered on FLSD Docket 05/18/2020 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                             WEST PALM BEACH DIVISION

  ANGELA ENGRAM,

         Plaintiff,
                                                               Case No.: 9:19-cv-80868-RKA
  v.

  BADCOCK’S ECONOMY
  FURNITURE STORE, INC.,

        Defendant.
  _______________________________/

                      STIPULATION OF DISMISSAL WITH PREJUDICE

         Plaintiff, ANGELA ENGRAM, and Defendant, BADCOCK’S ECONOMY HOME

  FURNITURE STORE, INC., hereby stipulate to dismissal of this action with prejudice pursuant

  to FED. R. CIV. P. 41(a), with each party bearing its own attorneys’ fees and costs.

         Dated: May 18, 2020.


         Respectfully submitted,


   /s/ Christopher L. DeCort                             /s/ Alexander J. Taylor
   CHRISTOPHER L. DECORT                                 ALEXANDER J. TAYLOR
   Florida Bar No. 89009                                 Florida Bar No. 1013947
   cdecort@jclaw.com                                     ataylor@sulaimanlaw.com
   JAMES JEFFREY BURNS                                   SULAIMAN LAW GROUP, LTD.
   Florida Bar No. 111395                                2500 S. Highland Ave, Suite 200
   jburns@jclaw.com                                      Lombard, IL 60148
   JOHNSON, CASSIDY,                                     Telephone: (630) 575-8181
   NEWLON & DECORT P.A.                                  Facsimile: (630) 575-8188
   2802 N. Howard Avenue                                 Attorneys for Plaintiff
   Tampa, FL 33607
   Telephone: (813) 699-4859
   Facsimile: (813) 235-0462
   Attorneys for Defendant
Case 9:19-cv-80868-RKA Document 19 Entered on FLSD Docket 05/18/2020 Page 2 of 2




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 18, 2020, a true and correct copy of the foregoing was

  electronically filed with the United States District Court, Middle District of Florida, by using the

  CM/ECF System, which will serve a copy on all counsel of record.


                                                       /s/ Christopher L. DeCort
                                                       Attorney




                                                   2
